Plaintiff in error, Oscar Leming, was convicted in the county court of Stephens county on a charge that he did convey whisky from his residence, about one block west of the Chicago, Rock Island  Pacific Railway, in the town of Comanche, to Oak street, in said town. The jury failed to agree upon the punishment. On March 9, 1917, the court rendered judgment, and sentenced the defendant to be confined in the county jail for 30 days and to pay a fine of $50 and the costs. From the judgment an appeal was perfected.
No brief has been filed. When the case was called for final submission, no appearance was made in behalf of the plaintiff in error. Thereupon the case was submitted on the record. After an examination of the same, our conclusion is the appeal is without merit.
The judgment appealed from is therefore affirmed. Mandate forthwith. *Page 670